COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  IN RE: DINO CORONADO,                          §               No. 08-17-00210-CV

                       Relator.                  §         AN ORIGINAL PROCEEDING

                                                 §                IN MANDAMUS

                                                 §

                                             §
                                           ORDER

       The Court has this day considered the Relator’s emergency motion for temporary relief

and concludes that the motion should be GRANTED. The 383rd District Court of El Paso

County, Texas is ordered to stay any further proceedings on Estella Coronado’s motion to revoke

suspension of commitment in cause number 2003CM7700, styled Estella Coronado v. Dino

Coronado, pending resolution of this original proceeding or further order of this Court

       IT IS SO ORDERED this 28th day of September, 2017.

                                                     PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.